Exhibit 10.13


INDEMNIFICATION AGREEMENT
 


THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of February
27, 2015, by and among Kite Realty Group Trust, a Maryland real estate
investment trust (the “Company”), Kite Realty Group, L.P., a Delaware limited
partnership (the “Operating Partnership” and together with the Company, the
“Indemnitors”), and Scott E. Murray (the “Indemnitee”). This Agreement shall be
effective for all purposes as of August 18, 2014, the date on which the
Indemnitee was first employed as an officer of the Company,


WHEREAS, the Indemnitee is an officer or a member of the Board of Trustees of
the Company and in such capacity is performing a valuable service for the
Company and the Operating Partnership;


WHEREAS, Maryland law permits the Company to enter into contracts with its
officers or members of its Board of Trustees with respect to indemnification of,
and advancement of expenses to, such persons;


WHEREAS, the Declaration of Trust of the Company (the “Declaration of Trust”)
authorizes the Company to indemnify and advance expenses to its officers and
trustees to the maximum extent permitted by Maryland law in effect from time to
time;
 
WHEREAS, the Amended and Restated Bylaws of the Company, as amended (the
“Bylaws”) provide that each officer and trustee of the Company shall be
indemnified by the Company to the maximum extent permitted by Maryland law in
effect from time to time and shall be entitled to advancement of expenses
consistent with Maryland law;
 
WHEREAS, the Company is the general partner of, and conducts substantially all
of its business through, the Operating Partnership;
 
WHEREAS, the Amended and Restated Partnership Agreement of the Operating
Partnership (the “Partnership Agreement”) provides for indemnification and
advancement of expenses to the Company and its officers and trustees consistent
with the applicable provisions of Maryland law, subject to the same limitations
on indemnity and advancement of expenses that apply under Maryland law to
indemnity and advancement of expenses by the Company of its officers and
trustees;
 
WHEREAS, to induce the Indemnitee to provide services to the Company as an
officer or a member of the Board of Trustees, and to provide the Indemnitee with
specific contractual assurance that indemnification will be available to the
Indemnitee regardless of, among other things, any amendment to or revocation of
the Declaration of Trust, the Bylaws or the Partnership Agreement, or any
acquisition transaction relating to the Company, the Indemnitors desire to
provide the Indemnitee with protection against personal liability as set forth
herein;


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Indemnitors and the Indemnitee hereby agree as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
1.           DEFINITIONS.


For purposes of this Agreement:


 
(A)
“Change in Control” shall mean



 
i.
the dissolution or liquidation of the Company;



 
ii.
the merger, consolidation, or reorganization of the Company with one or more
other entities in which the Company is not the surviving entity or immediately
following which the persons or entities who were beneficial owners (as
determined pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of voting securities of the Company immediately
prior thereto cease to beneficially own more than fifty percent (50%) of the
voting securities of the surviving entity immediately thereafter;



 
iii.
a sale of all or substantially all of the assets of the Company to another
person or entity;



 
iv.
any transaction (including without limitation a merger or reorganization in
which the Company is the surviving entity) that results in any person or entity
or “group” (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) (other than persons who are shareholders or affiliates immediately prior to
the transaction) owning thirty percent (30%) or more of the combined voting
power of all classes of shares of the Company; or



 
v.
individuals who, as of the date hereof, constitute the Board of Trustees (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Trustees; provided, however, that any individual becoming a trustee
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
trustees then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for trustee, without written objection to such nomination) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of trustees or other actual or threatened
solicitation of proxies or contests by or on behalf of a person other than the
Board of Trustees.



 
(B)
“Corporate Status” describes the status of a person who is or was a trustee or
officer of the Company (or of any domestic or foreign predecessor entity of the
Company in a merger, consolidation or other transaction in which the
predecessor's interest ceased upon consummation of the transaction) or is or was
serving at the request of the Company (or any such predecessor entity) as a
director, officer, partner (limited or general), member, trustee, employee or
agent of any other foreign or domestic corporation, partnership, joint venture,
limited liability company, trust, other enterprise (whether conducted for profit
or not for profit) or employee benefit plan. The Company (and any domestic or
foreign predecessor entity of the Company in a merger, consolidation or other
transaction in which the predecessor's existence ceased upon consummation of the
transaction) shall be deemed to have requested the Indemnitee to serve an
employee benefit plan where the performance of the Indemnitee's duties to the
Company (or any such predecessor entity) also imposes or imposed duties on, or
otherwise involves or involved services by, the Indemnitee to the plan or
participants or beneficiaries of the plan.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(C)
“Expenses” shall include all attorneys' and paralegals' fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
Proceeding.



 
(D)
“Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing, or any other
proceeding, including appeals therefrom, whether civil, criminal,
administrative, or investigative, except one initiated by the Indemnitee
pursuant to paragraph 8 of this Agreement to enforce such Indemnitee's  rights
under this Agreement.



       (E)  
“Special Legal Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, or in the
past two years has been, retained to represent (i) the Indemnitors or the
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.



2.
INDEMNIFICATION



The Indemnitee shall be entitled to the rights of indemnification provided in
this paragraph 2 and under applicable law, the Declaration of Trust, the Bylaws,
the Partnership Agreement, any other agreement, a vote of shareholders or
resolution of the Board of Trustees or otherwise if, by reason of such
Indemnitee's Corporate Status, such Indemnitee is, or is threatened to be made,
a party to any threatened, pending, or completed Proceeding, including a
Proceeding by or in the right of the Company or the Operating
Partnership.  Unless prohibited by paragraph 13 hereof and subject to the other
provisions of this Agreement, the Indemnitee shall be indemnified hereunder, to
the maximum extent provided by Maryland law in effect from time to time, against
judgments, penalties, fines, and settlements and reasonable Expenses actually
incurred by or on behalf of such Indemnitee in connection with such Proceeding
or any claim, issue or matter therein; provided, however, that if such
Proceeding was one by or in the right of the Company or the Operating
Partnership, indemnification may not be made in respect of such Proceeding if
the Indemnitee shall have been adjudged to be liable to the Company or the
Operating Partnership.  For purposes of this paragraph 2, excise taxes assessed
on the Indemnitee with respect to an employee benefit plan pursuant to
applicable law shall be deemed fines.
 
 
 
 

--------------------------------------------------------------------------------

 

 
3.
EXPENSES OF A SUCCESSFUL PARTY



Without limiting the effect of any other provision of this Agreement and without
regard to the provisions of paragraph 6 hereof, to the extent that the
Indemnitee is, by reason of such Indemnitee's Corporate Status, a party to and
is successful, on the merits or otherwise, in any Proceeding pursuant to a final
non-appealable order, such Indemnitee shall be indemnified against all
reasonable Expenses actually incurred by or on behalf of such Indemnitee in
connection therewith.  If the Indemnitee is not wholly successful in such
Proceeding pursuant to a final non-appealable order but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues, or
matters in such Proceeding pursuant to a final non-appealable order, the
Indemnitors shall indemnify the Indemnitee against all reasonable Expenses
actually incurred by or on behalf of such Indemnitee in connection with each
successfully resolved claim, issue or matter.  For purposes of this paragraph
and without limitation, the termination of any claim, issue or matter in such
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.


4.           ADVANCEMENT OF EXPENSES


The Indemnitors shall advance all reasonable Expenses incurred by or on behalf
of the Indemnitee in connection with any Proceeding within 20 days after the
receipt by the Indemnitors of a statement from the Indemnitee requesting such
advance from time to time, whether prior to or after final disposition of such
Proceeding.  Such statement shall reasonably evidence the Expenses incurred or
to be incurred by the Indemnitee and shall include or be preceded or accompanied
by (i) a written affirmation by the Indemnitee of the Indemnitee's good faith
belief that the standard of conduct necessary for indemnification by the
Indemnitors as authorized by this Agreement has been met and (ii) a written
undertaking by or on behalf of the Indemnitee to repay the amounts advanced if
it should ultimately be determined that the standard of conduct has not been
met.  The undertaking required by clause (ii) of the immediately preceding
sentence shall be an unlimited general obligation of the Indemnitee but need not
be secured and may be accepted without reference to financial ability to make
the repayment.


5.
WITNESS EXPENSES



Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee is, by reason of such Indemnitee's Corporate Status, a witness for
any reason in any Proceeding to which such Indemnitee is not a named defendant
or respondent, such Indemnitee shall be indemnified by the Indemnitors against
all Expenses actually incurred by or on behalf of such Indemnitee in connection
therewith.
 
 
 
 

--------------------------------------------------------------------------------

 

 
6.
DETERMINATION OF ENTITLEMENT TO AND AUTHORIZATION OF INDEMNIFICATION



 
(A)
To obtain indemnification under this Agreement, the Indemnitee shall submit to
the Indemnitors a written request, including therewith such documentation and
information reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification.

 
        (B)  
Indemnification under this Agreement may not be made unless authorized for a
specific Proceeding after a determination has been made in accordance with this
Section 6(B) that indemnification of the Indemnitee is permissible in the
circumstances because the Indemnitee has met the following standard of conduct:
the Indemnitors shall indemnify the Indemnitee in accordance with the provisions
of paragraph 2 hereof, unless it is established that:  (a) the act or omission
of the Indemnitee was material to the matter giving rise to the Proceeding and
(x) was committed in bad faith or (y) was the result of active and deliberate
dishonesty; (b) the Indemnitee actually received an improper personal benefit in
money, property or services; or (c) in the case of any criminal proceeding, the
Indemnitee had reasonable cause to believe that the act or omission was
unlawful.  Upon receipt by the Indemnitors of the Indemnitee's written request
for indemnification pursuant to subparagraph 6(A), a determination as to whether
the applicable standard of conduct has been met shall be made within the period
specified in paragraph 6(E):  (i) if a Change in Control shall have occurred, by
Special Legal Counsel in a written opinion to the Board of Trustees, a copy of
which shall be delivered to the Indemnitee, with Special Legal Counsel selected
by the Indemnitee (unless the Indemnitee shall request that such determination
be made by the person or persons and in the manner provided in clause (ii) of
this paragraph 6(B), in which event the provisions of such clause (ii) shall
apply) (If the Indemnitee selects Special Legal Counsel to make the
determination under this clause (i), the Indemnitee shall give prompt written
notice to the Indemnitors advising them of the identity of the Special Legal
Counsel so selected); or (ii) if a Change in Control shall not have occurred,
(A) by the Board of Trustees by a majority vote of a quorum consisting of
trustees not, at the time, parties to the Proceeding, or, if such quorum cannot
be obtained, then by a majority vote of a committee of the Board of Trustees
consisting solely of two or more trustees not, at the time, parties to such
Proceeding and who were duly designated to act in the matter by a majority vote
of the full Board of Trustees in which the designated trustees who are parties
may participate, (B) by Special Legal Counsel in a written opinion to the Board
of Trustees, a copy of which shall be delivered to the Indemnitee, with Special
Legal Counsel selected by the Board of Trustees or a committee of the Board of
Trustees by vote as set forth in subparagraph (ii)(A) of this paragraph 6(B),
or, if the requisite quorum of the full Board of Trustees cannot be obtained
therefor and the committee cannot be established, by a majority of the full
Board of Trustees in which trustees who are parties to the Proceeding may
participate (If the Indemnitors select Special Legal Counsel to make the
determination under this clause (ii), the Indemnitors shall give prompt written
notice to the Indemnitee advising him or her of the identity of the Special
Legal Counsel so selected) or (C) by the shareholders of the Company.  If it is
so determined that the Indemnitee is entitled to indemnification, payment to the
Indemnitee shall be made within 10 days after such determination. Authorization
of indemnification and determination as to reasonableness of Expenses shall be
made in the same manner as the determination that indemnification is
permissible.  However, if the determination that indemnification is permissible
is made by Special Legal Counsel under clause (B) above, authorization of
indemnification and determination as to reasonableness of Expenses shall be made
in the manner specified under clause (B) above for the selection of such Special
Legal Counsel.

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
(C)
The Indemnitee shall cooperate with the person or entity making such
determination with respect to the Indemnitee's entitlement to indemnification,
including providing upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination.  Any reasonable costs or expenses (including reasonable
attorneys' fees and disbursements) incurred by the Indemnitee in so cooperating
shall be borne by the Indemnitors (irrespective of the determination as to the
Indemnitee's entitlement to indemnification) and the Indemnitors hereby
indemnify and agree to hold the Indemnitee's harmless therefrom.



 
(D)
In the event the determination of entitlement to indemnification is to be made
by Special Legal Counsel pursuant to paragraph 6(B) hereof, the Indemnitee, or
the Indemnitors, as the case may be, may, within seven days after such written
notice of selection shall have been given, deliver to the Indemnitors or to the
Indemnitee, as the case may be, a written objection to such selection.  Such
objection may be asserted only on the grounds that the Special Legal Counsel so
selected does not meet the requirements of “Special Legal Counsel” as defined in
paragraph 1 of this Agreement.  If such written objection is made, the Special
Legal Counsel so selected may not serve as Special Legal Counsel until a court
has determined that such objection is without merit.  If, within 20 days after
submission by the Indemnitee of a written request for indemnification pursuant
to paragraph 6(A) hereof, no Special Legal Counsel shall have been selected or,
if selected, shall have been objected to, either the Indemnitors or the
Indemnitee may petition a court for resolution of any objection which shall have
been made by the Indemnitors or the Indemnitee to the other's selection of
Special Legal Counsel and/or for the appointment as Special Legal Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom an objection is so resolved or
the person so appointed shall act as Special Legal Counsel under paragraph 6(B)
hereof.  The Indemnitors shall pay all reasonable fees and expenses of Special
Legal Counsel incurred in connection with acting pursuant to paragraph 6(B)
hereof, and all reasonable fees and expenses incident to the selection of such
Special Legal Counsel pursuant to this paragraph 6(D).  In the event that a
determination of entitlement to indemnification is to be made by Special Legal
Counsel and such determination shall not have been made and delivered in a
written opinion within ninety (90) days after the receipt by the Indemnitors of
the Indemnitee's request in accordance with paragraph 6(A), upon the due
commencement of any judicial proceeding in accordance with paragraph 8(A) of
this Agreement, Special Legal Counsel shall be discharged and relieved of any
further responsibility in such capacity.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(E)
If the person or entity making the determination whether the Indemnitee is
entitled to indemnification shall not have made a determination within 60 days
after receipt by the Indemnitors of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and the Indemnitee shall be entitled to such indemnification, absent:  (i)
a misstatement by the Indemnitee of a material fact, or an omission of a
material fact necessary to make the Indemnitee's statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.  Such 60-day period
may be extended for a reasonable time, not to exceed an additional 30 days, if
the person or entity making said determination in good faith requires additional
time for the obtaining or evaluating of documentation and/or information
relating thereto.  The foregoing provisions of this paragraph 6(E) shall not
apply:  (i) if the determination of entitlement to indemnification is to be made
by the shareholders and if within 15 days after receipt by the Indemnitors of
the request for such determination the Board of Trustees resolves to submit such
determination to the shareholders for consideration at an annual or special
meeting thereof to be held within 75 days after such receipt and such
determination is made at such meeting, or (ii) if the determination of
entitlement to indemnification is to be made by Special Legal Counsel pursuant
to paragraph 6(B) of this Agreement.



7.  
PRESUMPTIONS



 
(A)
In making a determination with respect to entitlement or authorization of
indemnification hereunder, the person or entity making such determination shall
presume that the Indemnitee is entitled to indemnification under this Agreement
and the Indemnitors shall have the burden of proof to overcome such presumption.



        (B)  
The termination of any Proceeding by conviction, or upon a plea of nolo
contendere or its equivalent, or an entry of an order of probation prior to
judgment, creates a rebuttable presumption that the Indemnitee did not meet the
requisite standard of conduct described herein for indemnification.



8.
REMEDIES



 
(A)
In the event that:  (i) a determination is made in accordance with the
provisions of paragraph 6 that the Indemnitee is not entitled to indemnification
under this Agreement, or (ii) advancement of reasonable Expenses is not timely
made pursuant to this Agreement, or (iii) payment of indemnification due the
Indemnitee under this Agreement is not timely made, the Indemnitee shall be
entitled to an adjudication in an appropriate court of competent jurisdiction of
such Indemnitee's entitlement to such indemnification or advancement of
Expenses.

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
(B)
In the event that a determination shall have been made pursuant to paragraph 6
of this Agreement that the Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this paragraph 8 shall be conducted in
all respects as a de novo trial on the merits.  The fact that a determination
had been made earlier pursuant to paragraph 6 of this Agreement that the
Indemnitee was not entitled to indemnification shall not be taken into account
in any judicial proceeding commenced pursuant to this paragraph 8 and the
Indemnitee shall not be prejudiced in any way by reason of that adverse
determination.  In any judicial proceeding commenced pursuant to this paragraph
8, the Indemnitors shall have the burden of proving that the Indemnitee is not
entitled to indemnification or advancement of Expenses, as the case may be.



 
(C)
If a determination shall have been made or deemed to have been made pursuant to
this Agreement that the Indemnitee is entitled to indemnification, the
Indemnitors shall be bound by such determination in any judicial proceeding
commenced pursuant to this paragraph 8, absent:  (i) a misstatement by the
Indemnitee of a material fact, or an omission of a material fact necessary to
make the Indemnitee's statement not materially misleading, in connection with
the request for indemnification, or (ii) a prohibition of such indemnification
under applicable law.



 
(D)
The Indemnitors shall be precluded from asserting in any judicial proceeding
commenced pursuant to this paragraph 8 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Indemnitors are bound by all the provisions of this
Agreement.



 
(E)
In the event that the Indemnitee, pursuant to this paragraph 8, seeks a judicial
adjudication of such Indemnitee's rights under, or to recover damages for breach
of, this Agreement, if successful in whole or in part, the Indemnitee shall be
entitled to recover from the Indemnitors, and shall be indemnified by the
Indemnitors against, any and all reasonable Expenses actually incurred by such
Indemnitee in such judicial adjudication.



9.           NOTIFICATION AND DEFENSE OF CLAIMS


The Indemnitee agrees promptly to notify the Indemnitors in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information,
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder, but the failure so
to notify the Indemnitors will not relieve the Indemnitors from any liability
that the Indemnitors may have to Indemnitee under this Agreement unless the
Indemnitors are materially prejudiced thereby.  With respect to any such
Proceeding as to which Indemnitee notifies the Indemnitors of the commencement
thereof:


 
(A)
The Indemnitors will be entitled to participate therein at their own expense.

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
(B)
Except as otherwise provided below, the Indemnitors will be entitled to assume
the defense thereof, with counsel reasonably satisfactory to Indemnitee.  After
notice from the Indemnitors to Indemnitee of the Indemnitors' election so to
assume the defense thereof, the Indemnitors will not be liable to Indemnitee
under this Agreement for any legal or other expenses subsequently incurred by
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below.  Indemnitee shall have the right
to employ Indemnitee's own counsel in such Proceeding, but the fees and
disbursements of such counsel incurred after notice from the Indemnitors of the
Indemnitors' assumption of the defense thereof shall be at the expense of
Indemnitee unless (a) the employment by counsel by Indemnitee has been
authorized by the Indemnitors, (b) the Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Indemnitors and
the Indemnitee in the conduct of the defense of such action, (c) such Proceeding
seeks penalties or other relief against the Indemnitee with respect to which the
Indemnitors could not provide monetary indemnification to the Indemnitee (such
as injunctive relief or incarceration) or (d) the Indemnitors shall not in fact
have employed counsel to assume the defense of such action, in each of which
cases the fees and disbursements of counsel shall be at the expense of the
Indemnitors.  The Indemnitors shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Indemnitors, or as to which Indemnitee
shall have reached the conclusion specified in clause (b) above, or which
involves penalties or other relief against Indemnitee of the type referred to in
clause (c) above.



 
(C)
The Indemnitors shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any action or claim effected without the
Indemnitors' written consent.  The Indemnitors shall not settle any action or
claim in any manner that would impose any penalty or limitation on Indemnitee
without Indemnitee's written consent.  Neither the Indemnitors nor Indemnitee
will unreasonably withhold or delay consent to any proposed settlement.



10.
NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE SUBROGATION



 
(A)
The rights of indemnification and to receive advancement of reasonable Expenses
as provided by this Agreement shall not be deemed exclusive of any other rights
to which the Indemnitee may at any time be entitled under applicable law, the
Declaration of Trust, the Bylaws, the Operating Partnership's Partnership
Agreement, any other agreement, a vote of shareholders, a resolution of the
Board of Trustees or otherwise.  No amendment, alteration or repeal of this
Agreement or any provision hereof shall be effective as to the Indemnitee with
respect to any action taken or omitted by the Indemnitee as a member of the
Board of Trustees prior to such amendment, alteration or repeal.

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
(B)
To the extent that the Company maintains an insurance policy or policies
providing liability insurance for trustees and officers of the Company, the
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available and upon any “Change
in Control” the Company shall use commercially reasonable efforts to obtain or
arrange for continuation and/or “tail” coverage for the Indemnitee to the
maximum extent obtainable at such time.



 
(C)
In the event of any payment under this Agreement, the Indemnitors shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all actions necessary
to secure such rights, including execution of such documents as are necessary to
enable the Indemnitors to bring suit to enforce such rights.



 
(D)
The Indemnitors shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that the
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement, or otherwise.



11.
CONTINUATION OF INDEMNITY



 
(A)
All agreements and obligations of the Indemnitors contained herein shall
continue during the period the Indemnitee is an officer or a member of the Board
of Trustees of the Company and shall continue thereafter so long as the
Indemnitee shall be subject to any threatened, pending or completed Proceeding
by reason of such Indemnitee's Corporate Status and during the period of statute
of limitations for any act or omission occurring during the Indemnitee's term of
Corporate Status. This Agreement shall be binding upon the Indemnitors and their
respective successors and assigns and shall inure to the benefit of the
Indemnitee and such Indemnitee's heirs, executors and administrators.



 
(B)
The Company and the Operating Partnership shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all or a substantial part, of the business and/or assets of
the Company or the Operating Partnership, by written agreement in form and
substance reasonably satisfactory to the Indemnitee, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company and the Operating Partnership would be required to perform if no
such succession had taken place.



12.
SEVERABILITY



If any provision or provisions of this Agreement shall be held to be invalid,
illegal, or unenforceable for any reason whatsoever, (i) the validity, legality,
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any paragraph of this Agreement containing
any such provision held to be invalid, illegal, or unenforceable, that is not
itself invalid, illegal, or unenforceable) shall not in any way be affected or
impaired thereby, and (ii) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, each portion of any paragraph of
this Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that is not itself invalid, illegal, or unenforceable) shall be
construed so as to give effect to the intent manifested by the provisions held
invalid, illegal, or unenforceable.
 
 
 
 

--------------------------------------------------------------------------------

 

 
13.
EXCEPTION TO RIGHT OF INDEMNIFICATION OR ADVANCEMENT OF EXPENSES



Notwithstanding any other provisions of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of reasonable Expenses under this
Agreement with respect to any Proceeding initiated by such Indemnitee against
the Indemnitors other than a proceeding commenced pursuant to paragraph 8.


14.           NOTICE TO THE COMPANY SHAREHOLDERS


Any indemnification of, or advancement of reasonable Expenses, to an Indemnitee
in accordance with this Agreement, if arising out of a Proceeding by or in the
right of the Company, shall be reported in writing to the shareholders of the
Company with the notice of the next the Company shareholders' meeting or prior
to the meeting.
 


15.           PAYMENT BY THE OPERATING PARTNERSHIP OF AMOUNTS REQUIRED TO BE
PAID OR ADVANCED BY THE COMPANY


The obligations of the Company and the Operating Partnership under this
Agreement shall be joint and several.  The Operating Partnership shall promptly
pay upon demand by the Company or the Indemnitee all amounts the Company is
required to pay or advance hereunder.


16.           HEADINGS


The headings of the paragraph of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.


17.           MODIFICATION AND WAIVER


No supplement, modification, or amendment of this Agreement shall be binding
unless executed in writing by each of the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.


18.           NOTICES


All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, or (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed, if
so delivered or mailed, as the case may be, to the following addresses:
 
 
 
 

--------------------------------------------------------------------------------

 

 
If to the Indemnitee, to the address set forth in the records of the Company.


If to the Indemnitors, to:


Kite Realty Group Trust
Kite Realty Group, L.P.
30 S. Meridian Street
Suite 1100
Indianapolis, Indiana  46204
Attention: Daniel R. Sink
Fax No.:  317/577-5605


or to such other address as may have been furnished to the Indemnitee by the
Indemnitors or to the Indemnitors by the Indemnitee, as the case may be.


19.           GOVERNING LAW


The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland, without
application of the conflict of laws principles thereof.


20.           COUNTERPARTS


This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together constitute an agreement binding
on all of the parties hereto.




(Remainder of page intentionally left blank.)

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


KITE REALTY GROUP TRUST
 
 
By: /s/ Daniel R. Sink
Name: Daniel R. Sink
Title: Executive Vice President and Chief Financial Officer 
 




KITE REALTY GROUP, L.P.


By:        Kite Realty Group Trust,
  its general partner
 
 
By: /s/ Daniel R. Sink
Name: Daniel R. Sink
Title: Executive Vice President and Chief Financial Officer




INDEMNITEE:




/s/ Scott E. Murray                              
Scott E. Murray

 
 

--------------------------------------------------------------------------------

 
